DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on January 20, 2022 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: prior to allowance, paragraph [0002] of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "an electrical discharge device" in lines 1-2. It is unclear if this is the same as the “electrical discharge irrigation device” recited in claim 1.
Claim 13 recites the limitation "an electrical discharge device" in lines 1-2. It is unclear if this is the same as the “electrical discharge irrigation device” recited in claim 1.
Claim 16 recites the limitation "an electrical discharge device" in lines 1-2. It is unclear if this is the same as the “electrical discharge irrigation device” recited in claim 1.
Claim 17 recites the limitation "an electrical discharge device" in lines 1-2. It is unclear if this is the same as the “electrical discharge irrigation device” recited in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 13, 16, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 12, 13, 16, and 17 fails to further limit the subject matter of the claim upon which it depends because each of these claims recites elements of an electrical discharge device rather than further defining the output tip.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baker et al. (U.S. Patent No. 7,678,069, cited by Applicant), herein Baker. Regarding claim 1, Baker discloses an output tip (tip of electrosurgical probe, see Figures 27A-C), comprising: a first end and a second end and a longitudinal axis extending between them (see Figures 27A-C); an electrode 504 located in an interior space of the output tip (see Figures 27A-C); a ground return 512 located on an outside surface of the output tip (see Figures 27A-C), wherein disposed between the electrode and the ground return is a conductive medium and wherein the electrode and the ground return are in contact with the conductive medium 550 (see col. 30, ln. 51-col. 31, ln. 10); an insulating layer 578 comprising at least one perforation, the insulating layer is coupled to one of the electrode and the ground return, wherein the electrode and the ground return are electrically coupled through the at least one perforation (see Figures 27A-C); and at least one vent extending through the outside surface of the output tip (see Figures 27A-C; a tip has the lateral outside surface and the front outside surface and since the front surface is open, there is a de facto vent extending through the outside front surface of the tip). The language “for an electrical discharge irrigation device”, “to receive an electrical charge from a power source”, “to produce an electric discharge” are considered intended use recitations that fail to structurally further define the claimed invention over that of the prior art.
Regarding claim 2, the recitation “the electrical discharge creates waves within the conductive medium causing the conductive medium to exit the output tip through the at least one vent, and wherein the conductive medium that exits the output tip further comprises cavitation byproducts selected from the group consisting of: plasma, compression waves, UV radiation, UV light, hydrated electrons, OH radicals, H202, H30, 02, MnO2, 03, 0, HO2, electrons, positive ions, negative ions, super oxides, nanoparticles, and anti-pathogens” fails to further define the output tip over that of the prior art because such a recitation is directed to the intended use or the result of using the device rather than to any structure of the device itself.
Regarding claim 3, Baker discloses that the conductive medium passes into the output tip through the insulating layer (see Figures 27A-C). Further, the recitation “wherein when the electrode is coupled to the ground return at least one of cavitation and plasma is produced” fails to further define the output tip over that of the prior art because such a recitation is directed to the intended use or the result of using the device rather than to any structure of the device itself.
Regarding claim 4, Baker discloses that the at least one vent is a single vent at the first end of the output tip (see Figures 27A-C).
Regarding claim 5, Baker discloses that the outside surface is a non-planar surface configured to facilitate movement of the conductive medium exiting the output tip (see Figures 1, 6, 9, 10, 14-16, 22-25, which show that the probe has a circular cross-section and, thus, a non-planar outside surface).
Regarding claim 6, Baker discloses that the at least one vent is configured to direct the conductive medium that exits the output tip to a specific anatomic structure when a portion of the first end of the output tip is inserted into a patient (see Figures 27A-C).
Regarding claim 7, Baker discloses that the output tip is comprised of a flexible material for use in positioning the tip to discharge proximate to the specific anatomic structure (see col. 12, ln. 61-62).
Regarding claim 8, the recitation “wherein the specific anatomic structure comprises a lateral canal within a tooth” fails to further define the output tip over that of the prior art because such a recitation is directed to the intended use of the device rather than to any structure of the device itself.
Regarding claims 9 and 10, Baker discloses that the at least one vent is configured to direct the conductive medium that exits the output tip (see Figures 27A-C). The recitation “to target a lateral canal within a tooth when the output tip is inserted into a cavity of a patient” fails to further define the output tip over that of the prior art because such a recitation is directed to the intended use of the device rather than to any structure of the device itself.
Regarding claim 11, Baker discloses that the at least one vent is configured to direct the conductive medium that exits the output tip (see Figures 27A-C). The recitation “to target biofilm or calculus on a tooth structure” fails to further define the output tip over that of the prior art because such a recitation is directed to the intended use of the device rather than to any structure of the device itself.
Regarding claims 12, 13, 16, and 17, the claims fail to further define the output tip over that of the prior art because each of the claims is directed to an electrical discharge irrigation device rather than to the claimed output tip. As such, the claims are not considered to further define over Baker.
Regarding claim 14, Baker discloses that the at least one vent is configured at an angle greater than or equal to 0 degrees and less than or equal to 180 degrees relative to the longitudinal axis (see Figures 27A-C).
Regarding claim 15, Baker discloses that the at least one vent is configured greater than or equal to 45 degrees and less than or equal to 115 degrees relative to the longitudinal axis (see Figures 27A-C).
Regarding claim 18, Baker discloses that the electrode is comprised of a biologically inert material having a toxicity to bacteria (see col. 25, ln. 52-54).
Regarding claim 19, Baker discloses that the electrode is comprised of a material selected from the group consisting of: silver, copper, stainless steel, ceramic, and iron (see col. 25, ln. 52-54).
Regarding claim 20, the recitation “wherein the electrical discharge comprises a spark discharge” further limits an intended use recitation of claim 1 and, thus, fails to further define the claimed invention over that of the prior art.

Claims 1-17 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Woloszko et al. (US 2007/0208334, cited by Applicant), herein Woloszko. Regarding claim 1, Woloszko discloses an output tip 14/52, comprising: a first end 30/54 and a second end 32/56 and a longitudinal axis extending between them; an electrode 18/58 located in an interior space of the output tip; a ground return 16/60 located on an outside surface of the output tip, wherein disposed between the electrode and the ground return is a conductive medium and wherein the electrode and the ground return are in contact with the conductive medium 26/26a/72; an insulating layer 24/62 comprising at least one perforation, the insulating layer is coupled to one of the electrode and the ground return, wherein the electrode and the ground return are electrically coupled through the at least one perforation; and at least one vent 78 extending through the outside surface of the output tip (see Figures 1, 2, 5-9 and 11 and paragraphs [0023], [0040], [0043], and [0046]). The language “for an electrical discharge irrigation device”, “to receive an electrical charge from a power source”, “to produce an electric discharge” are considered intended use recitations that fail to structurally further define the claimed invention over that of the prior art.
Regarding claim 2, the recitation “the electrical discharge creates waves within the conductive medium causing the conductive medium to exit the output tip through the at least one vent, and wherein the conductive medium that exits the output tip further comprises cavitation byproducts selected from the group consisting of: plasma, compression waves, UV radiation, UV light, hydrated electrons, OH radicals, H202, H30, 02, MnO2, 03, 0, HO2, electrons, positive ions, negative ions, super oxides, nanoparticles, and anti-pathogens” fails to further define the output tip over that of the prior art because such a recitation is directed to the intended use or the result of using the device rather than to any structure of the device itself.
Regarding claim 3, Woloszko discloses that the conductive medium passes into the output tip through the insulating layer (see Figures 6-9). Further, the recitation “wherein when the electrode is coupled to the ground return at least one of cavitation and plasma is produced” fails to further define the output tip over that of the prior art because such a recitation is directed to the intended use or the result of using the device rather than to any structure of the device itself.
Regarding claim 4, it is respectfully submitted that one of the vents 72 shown in Figures 6-9 of Woloszko can be considered the “single vent at the first end of the output tip”.
Regarding claim 5, Woloszko discloses that the outside surface is a non-planar surface configured to facilitate movement of the conductive medium exiting the output tip (see Figure 6 which shows that the probe has a circular cross-section and, thus, a non-planar outside surface).
Regarding claim 6, Woloszko discloses that the at least one vent is configured to direct the conductive medium that exits the output tip to a specific anatomic structure when a portion of the first end of the output tip is inserted into a patient (see Figures 6-9).
Regarding claim 7, Woloszko discloses that the output tip is comprised of a flexible material for use in positioning the tip to discharge proximate to the specific anatomic structure (see paragraph [0039]).
Regarding claim 8, the recitation “wherein the specific anatomic structure comprises a lateral canal within a tooth” fails to further define the output tip over that of the prior art because such a recitation is directed to the intended use of the device rather than to any structure of the device itself.
Regarding claims 9 and 10, Woloszko discloses that the at least one vent is configured to direct the conductive medium that exits the output tip (see Figures 6-9). The recitation “to target a lateral canal within a tooth when the output tip is inserted into a cavity of a patient” fails to further define the output tip over that of the prior art because such a recitation is directed to the intended use of the device rather than to any structure of the device itself.
Regarding claim 11, Woloszko discloses that the at least one vent is configured to direct the conductive medium that exits the output tip (see Figures 6-9). The recitation “to target biofilm or calculus on a tooth structure” fails to further define the output tip over that of the prior art because such a recitation is directed to the intended use of the device rather than to any structure of the device itself.
Regarding claims 12, 13, 16, and 17, the claims fail to further define the output tip over that of the prior art because each of the claims is directed to an electrical discharge irrigation device rather than to the claimed output tip. As such, the claims are not considered to further define over Woloszko.
Regarding claim 14, Woloszko discloses that the at least one vent is configured at an angle greater than or equal to 0 degrees and less than or equal to 180 degrees relative to the longitudinal axis (see Figures 6-9, where the vent is shown at a 90 degree angle).
Regarding claim 15, Woloszko discloses that the at least one vent is configured greater than or equal to 45 degrees and less than or equal to 115 degrees relative to the longitudinal axis (see Figures 6-9, where the vent is shown at a 90 degree angle).
Regarding claim 20, the recitation “wherein the electrical discharge comprises a spark discharge” further limits an intended use recitation of claim 1 and, thus, fails to further define the claimed invention over that of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woloszko (US 2007/0208334, cited above). Woloszko discloses the invention substantially as claimed, but fails to disclose the specific materials claimed. It would have been obvious to one having ordinary skill in the after before Applicant’s invention to construct the electrode of Woloszko from a biologically inert material having a toxicity to bacteria, such as silver, copper, stainless steel, ceramic, or iron, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, (8-10), 11, 14, 15, 18, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 3, 4, 1, 7-11, and 5, respectively, of U.S. Patent No. 11,123,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broaded than and anticipated by the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792